Citation Nr: 0800656	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service connected degenerative joint disease of the lumbar 
spine.

2.  Whether an August 2000 rating decision denying service 
connection for a left shoulder disability involved clear and 
unmistakable error (CUE).
  
3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disability.

4.  Entitlement to a rating in excess of 30 percent for a 
depressive disorder.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.    


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004, April 2004, and June 2005 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran presented testimony at 
a Board hearing at the RO in September 2007.  A transcript of 
the hearing is associated with the veteran's claims folder.  
The record was held open for 60 days following the hearing, 
in order for the veteran to submit additional evidence.  
However, no additional evidence has been received.  

The Board notes that the veteran also appealed the issue of 
whether there has been new and material evidence to reopen a 
claim for service connection for hearing loss; the issue of 
entitlement to an increased rating for tinnitus; and the 
issue of service connection for post traumatic stress 
disorder (PTSD).  However, the veteran withdrew the PTSD 
issue by way of a May 2006 correspondence; and withdrew the 
other two issues at his September 2007 Board hearing.  

The issues of entitlement to higher disability ratings for 
degenerative joint disease of the lumbar spine, for 
depressive disorder, and for degenerative joint disease of 
the right knee, and he issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for left shoulder disability, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. An August 2000 RO rating decision denied service 
connection for a left shoulder disability; the veteran did 
not file a timely notice of disagreement.

2.  The August 2000 RO rating decision denying service 
connection for a left shoulder disability was consistent with 
and reasonably supported by the evidence then of record, and 
the existed legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  Certain evidence received since the August 2000 rating 
decision is new and raises a reasonable possibility of 
substantiating he left shoulder disability claim. 


CONCLUSIONS OF LAW

1.  The August 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  The August 2000 rating decision denying service 
connection for a left shoulder disability was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2007).

3.  New and material evidence has been received to reopen the 
claim of service connection for left shoulder disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Evidence (CUE) Left Shoulder Issue

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Legal Criteria

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non- specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14.

Analysis

By rating decision in August 2000, the RO denied a claim for 
service connection for a left shoulder disability.  The 
record shows that the veteran failed to file a notice of 
disagreement to initiate an appeal.  The August 2000 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  One 
method of attacking the finality of those decisions is to 
show that they involved clear and unmistakable error or CUE.  
The veteran contends that CUE was involved in the August 2000 
rating decision.  

The service medical records reveal that the veteran 
complained of pain in his left shoulder in February 1993.  
The shoulder was examined and in June 1993, he was diagnosed 
with left shoulder positive impingement sign, with full range 
of motion.  A May 1996 examination yielded normal findings.  
He sought treatment again in December 1997, complaining of 
left shoulder pain of two months duration. He reported that a 
commander had punched him in the shoulder.  Examination 
showed some redness, edema, and tender joint pain.  Range of 
motion was intact; negative drop and arm test; and intact 
rotator cuff muscle groups.  The examiner's impression was 
that the veteran suffered from left shoulder pain.  X-rays 
were negative.  

The veteran underwent a VA examination in June 2000.  He 
stated that he did not remember how he injured the left 
shoulder; but he reported receiving physical therapy.  He 
denied any flare-ups of severity or frequency.  He reported 
no precipitating or alleviating factors.  He reported that he 
was not currently receiving any treatment or taking any 
medications for it.  Examination of the shoulder revealed 
normal range of motion.  Supination and pronation of the 
forearm was at 90 degrees; and the shoulder rotation with the 
arm abducted to 90 degrees.  The elbow flexed at 90 degrees.  
He had shoulder forward flexion to 180 degrees; abduction to 
180 degrees; external rotation to 90 degrees; and internal 
rotation to 90 degrees.  X-rays showed no significant bone or 
joint abnormality.  He was diagnosed with a normal left 
shoulder.     

For a finding of CUE, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Russell v. 
Principi, 3 Vet. App. at 313-14.  For the result of the 
veteran's claim to have been manifestly changed by the RO 
consideration of this claim, it must have been absolutely 
clear at that time that a different result would have ensued.  
Otherwise, the error complained of cannot be deemed clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. at 43-44.

The veteran argued in his July 2005 substantive appeal (VA 
Form 9) that the "numerous" appearances of a left shoulder 
disability in the service medical records is evidence that 
the disability was chronic.  The Board notes that the veteran 
complained of a left shoulder disability on two occasions in 
service.  At the time he was examined in June 2000, he was 
not receiving any form of treatment or taking any pain 
medications.  He had full range of motion and the VA examiner 
found no left shoulder disability.  The RO denied on the 
basis of no current disability. 

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The veteran is essentially disagreeing with the way the RO 
viewed the evidence.  The Court has also held that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  CUEs "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  The claimant must assert more than 
a disagreement as to how the facts were weighed or evaluated.  
Id. Similarly, broad brush allegations of "failure to follow 
the regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993). In addition, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of 
duty to assist caused incomplete record but not incorrect 
record).

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the August 
2000 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  This 
is not CUE. The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.

II.  New and Material Evidence Left Shoulder Issue

Another way of approaching a claim which is the subject of a 
prior final rating decision is to present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 
38 C.F.R. § 3.156(a)).

The August 2000 rating decision denied service connection, in 
part, on a finding of no current left shoulder disability.  
However, certain medical evidence received of record in 
connection with the present request to reopen the claim does 
show current left shoulder disability.  For example, a March 
2005 VA examiner diagnosed left shoulder sprain.  As this new 
evidence goes to one basis for the prior denial, the Board 
finds it to be new and material.  The left shoulder 
disability issue has therefore been reopened, subject to the 
following remand directions.  




ORDER

The August 2000 rating decision denying service connection 
for a left shoulder disability did not contain clear and 
unmistakable error (CUE).  To this extent, the appeal is 
denied. 

The veteran's claim of service connection for left shoulder 
disability has been reopened.  To this extent, the appeal is 
granted. 


REMAND

With regard to the remaining issues on appeal, the Board 
believes that further development is necessary before the 
Board may properly undertake appellate review. 

At the September 2007 Board hearing, the veteran testified 
that he had an appointment scheduled at a VA facility on 
September 17, 2007.  Initially, it appeared that the 
appointment was in connection with left shoulder problems, 
but later in the hearing it appears that the veteran 
testified that the appointment might include evaluation of 
other disabilities which are on appeal as well.  The record 
was held open to allow the veteran to submit the report of 
the VA consultation, but there has been no evidence received 
in that regard.  Because the medical consultation was at a VA 
facility, the Board is deemed to have constructive knowledge 
of the report of that examination regardless of whether or 
not the report is now in the claims file.  Therefore, in 
order to meet VA's duty to assist the veteran, the case must 
be returned to the RO so that any VA medical records 
associated with the scheduled appointment reported by the 
veteran are obtained and reviewed.  

Additionally, during the September 2007 hearing, the veteran 
appears to have reported that his service-connected has 
become more severe since his last examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  The testimony 
elicited by the veteran's representative with regard to the 
service-connected depression and service-connected right knee 
disability can also be interpreted as indicating a recent 
increase in severity.  In view of the need to remand these 
issues to obtain VA medical records as discussed in the 
preceding paragraph, the Board believes it appropriate to 
also have appropriate VA examinations scheduled to ascertain 
the current severity of the service-connected disabilities at 
issue. 

Since new and material evidence has been received to reopen 
the claim of service connection for left shoulder disability, 
this issue must also be returned to the RO since it may be 
that VA medical evidence to be obtained per this remand may 
be pertinent to the left shoulder issue.  Moreover, although 
the March 2005 examiner stated that the veteran's left 
shoulder sprain was not attributable to service, there was no 
rationale at all provided for that statement.  In view of the 
need to return this issue to the RO to obtain possible 
pertinent VA medical records, the Board also finds it 
reasonable to afford the veteran another examination of the 
left shoulder to determine if there is a link between current 
left shoulder disability and the left shoulder complaints 
during service. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain any medical records documenting 
treatment at the Cambridge VA outpatient 
clinic from August 2007 to the present.  
Any records obtained should be associated 
with the claims file. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity of his service-
connected lumbar spine disability and 
right knee disability, and to also 
ascertain the etiology of any left 
shoulder disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
conducted, and all examination findings 
should be clearly reported.  

     a)  With regard to the disabilities, 
range of motion should be reported 
together with the point (in degrees) at 
which pain is elicited in range of motion 
testing.  Any additional functional loss 
due to fatigue, incoordination and/or 
repeated use should be reported, 
including during flare-ups. 

     b)  With regard to the left shoulder 
examination, the examiner should offer an 
opinion as to whether any current chronic 
left shoulder disability is causally 
related to the left shoulder complaints 
during service. 

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain the severity of his service-
connected depressive disorder.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be reported to allow for 
application of VA rating criteria. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher ratings are 
warranted for the veteran's service 
connected lumbar spine disability, right 
knee disability, and depressive disorder.  
The RO should also undertake a merits 
analysis of the issue of service 
connection for left shoulder disability.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


